     Case 1:20-cv-00057-DAD-JLT Document 11 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR VANZUYLEN,                                 No. 1:20-cv-0057-DAD-JLT (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    A. RIBERA, et al.,                                ACTION
15                       Defendants.                    (Doc. No. 10)
16

17

18          Plaintiff Arthur Vanzuylen is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 5, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed due to plaintiff’s failure to prosecute and failure to

23   comply with a court order. (Doc. No. 10.) Specifically, the magistrate judge found that plaintiff

24   did not submit a notice indicating whether he wished to proceed with his complaint as screened,

25   whether he wished to file an amended complaint, or whether he wished to dismiss the action, after

26   the court ordered him to do so within thirty (30) days. (Id.)

27          The findings and recommendations were served on plaintiff by mail at his address of

28   record and contained notice that any objections thereto were to be filed within fourteen (14) days
                                                       1
     Case 1:20-cv-00057-DAD-JLT Document 11 Filed 12/10/20 Page 2 of 2


 1   from the date of service. (Id.) To date, no objections to the findings and recommendations have

 2   been filed with the court, and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on October 5, 2020 (Doc. No. 10) are

 8                  adopted in full;

 9          2.      This action is dismissed due to plaintiff’s failure to prosecute and failure to obey

10                  court orders; and

11          3.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     December 10, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
